IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,397, AP-76,398 & AP-76,399




EX PARTE EARL MARKEITH HENDERSON, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 08-02608-CRF-272, 07-06404-CRF-272 & 07-06405-CRF-272 
IN THE 272ND DISTRICT COURT
FROM BRAZOS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In cause number 08-02608-CRF-272,
Applicant was convicted of two counts of assault on a public servant and sentenced to imprisonment
for ten years on each count. In cause number 07-06404-CRF-272, he was convicted of one count of
aggravated assault on a public servant and one count of evading arrest and sentenced to
imprisonment for forty and ten years, respectively. In cause number 07-06405-CRF-272, he was
convicted of aggravated robbery and sentenced to imprisonment for twenty years.  
            Applicant contends, among other things, that his counsel rendered ineffective assistance
because he failed to file notices of appeal. The trial court has determined that trial counsel failed to
file notices of appeal. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of conviction in cause numbers 08-02608-CRF-272, 07-06404-CRF-272 and 07-06405-CRF-272 from the 272nd Judicial District Court of Brazos County. Applicant is
ordered returned to that time at which he may give written notices of appeal so that he may then,
with the aid of counsel, obtain meaningful appeals. All time limits shall be calculated as if the
sentences had been imposed on the date on which the mandate of this Court issues. We hold that,
should Applicant desire to prosecute appeals, he must take affirmative steps to file written notices
of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: August 25, 2010
Do Not Publish